Citation Nr: 9916967	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-31 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to December 
1987.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 1992 rating decision 
rendered by the Winston-Salem, North Carolina, wherein 
service connection for a back disorder was denied, and an 
August 1994 rating decision rendered by the VARO in 
Nashville, Tennessee, which denied a total disability rating 
based on individual unemployability.  In August 1996, the 
Board remanded the case to the RO for further development of 
the case.


REMAND

In a decision of August 1996, the Board remanded these issues 
to the RO for further development of the case.  The Board, at 
that time, that the service medical records showed treatment 
for a back injury after a 1985 motorcycle accident.  

Post service evidence indicates that the veteran stated that 
he began to experience back, hip and pain after moving 
roofing materials in February 1990 and that in June 1990 he 
reported a 3- to 4-month history of low back and radicular 
pain, relating to the onset of the pain due to a back injury 
while moving a buffer.  Likewise, a July 1994 letter for a 
private physician indicates that the veteran had injured his 
leg and back in a work-related accident in October 1992.  
However, two July 1992 statements from J. Strobel, M.D. 
indicate that he opined that the veteran problems began with 
injuries sustained in a June 1985 motor vehicle accident.  
Because of the apparent discrepancies in the etiology of the 
veteran's current back condition, the Board remanded the 
case, inter alia, for a VA examination to include an opinion 
as to the etiology of his back condition.

Upon Remand, a VA spine examination was conducted in December 
1996.  The examination report indicates that the examiner, 
based on lack of positive X-ray findings, felt that the 
veteran may not have organic disease.  However, the report 
made no definite opinion and stated that the examiner was 
awaiting the result of an MRI.  After several attempts to 
schedule an MRI, an MRI was attempted in October 1998.  The 
evidence indicates that the veteran was too large to fit on 
the VA scanner.  

It appears as though the VA doctor who examiner the authored 
the December 1996 VA did not express a conclusion as to the 
etiology of the veteran's back condition after the failed 
attempt to perform the MRI, according, it is the opinion of 
the Board that the prior remand order was not complied with.  
The Board notes that when the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

These claims are accordingly REMANDED for the following:

1.  The RO shall return the claims folder 
to the VA physician who conducted the VA 
spine examination of December 1996 and 
ask that he provide an addendum to the 
examination report to determine a correct 
diagnosis of the veteran's back claimed 
back disorder.  If the examiner 
determines that the veteran has a chronic 
back disorder, he should provide an 
opinion as to whether it is as likely as 
not that the back disorder was caused by 
the injuries he sustained in the 1985 
inservice motor vehicle accident.  To 
reiterate, it is essential that the 
examiner review the veteran's claims 
folder to provide complete explanations 
for any opinion offered.  

2.  Should the RO be unable to locate the 
VA examiner, or should he be unable to 
offer an addendum as directed above 
without reexamining the veteran, the 
veteran should be afforded a new VA 
orthopedic examination to determine the 
correct diagnosis of his claimed back 
disorder.  Any new examination should 
include a diagnosis of any back 
disability and an opinion as to the 
etiology of said disability; 
specifically, the examiner should opine 
whether it is as likely as not that the 
back disorder was caused by the injuries 
sustained in the 1985 inservice 
motorcycle accident.  

3.  Should the examiner determine that 
additional testing, such as radiological 
testing, is necessary before render an 
opinion as requested, said testing should 
be arranged and completed expediently. 
Following completion of any necessary 
testing, the examiner should render an 
opinion as directed above.

4.  After the above development has been 
completed, the RO should review the 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, corrective 
action should be implemented.  

5.  When the above development has been 
completed, the RO should reconsider the 
veteran's claim in light of any new 
evidence obtained.  In the event that the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a supplemental statement of the 
case and given an appropriate period of 
time within which to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

Action on the veteran's claim for a total disability rating 
based on individual unemployability is deferred pending this 
REMAND action.  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










